Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	Claim 19 is the only claim.
2.	Claims 2-18 and 20-21 are canceled and Claim 19 is amended in the Response of 1/7/2022.
3.	Applicants amendments to Claim 19 raise new grounds for rejection. This Office Action is final.

Withdrawal of Objections
Specification
4.	The objection to the disclosure because of informalities is withdrawn.
Applicants have amended the specification to correct the improper use of the term, e.g., Tween, Alexa, which is a trade name or a mark used in commerce.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
5.	The rejection of Claim 21 for reciting improper Markush group language under MPEP 2117 is moot for the canceled claim.

Claim Rejections - 35 USC § 112, first paragraph
Written Description
6.	The rejection of Claims 19-21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is 

Claim Rejections - 35 USC § 102

7.	The rejection of Claim(s) 19-20 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Elster et al. (Transplantation 72(9):1473-1478, 11/15/2001) (IDS 4/10/19) is moot for the canceled claims and withdrawn for the pending claim. Applicants have amended Claim 19 to exclude the species of anti-CD154 antibody clone, hu5c8.

8.	The rejection of Claim(s) 19-21 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ferrant et al. (International Immunology, Vol. 16, No. 11, pp. 1583–1594 (5 October 2004)) (IDS of 4/10/19) is moot for the canceled claims and withdrawn for the pending claim. Applicants have amended Claim 19 to exclude the species of anti-CD154 antibody clone, hu5c8.

9.	The rejection of Claim(s) 19-20 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gobburu et al (JPET 286:925–930, 1998) (IDS 4/10/19) is moot for the canceled claims and withdrawn for the pending claim. Applicants have amended Claim 19 to exclude the species of anti-CD154 antibody clone, hu5c8.

10.	The rejection of Claim(s) 19-20 i under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kirk et al. (US 20020119150; abandoned) (IDS 4/10/19) is moot for the 

11.	The rejection of Claim(s) 19-20 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Adelman (US 20020119151; abandoned) (IDS 4/10/19) is moot for the canceled claims and withdrawn for the pending claim. Applicants have amended Claim 19 to exclude the species of anti-CD154 antibody clone, hu5c8.

12.	The rejection of Claim(s) 19-20 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kenyon et al. (US 20030072754; abandoned) (IDS 4/10/19) is moot for the canceled claims and withdrawn for the pending claim. Applicants have amended Claim 19 to exclude the species of anti-CD154 antibody clone, hu5c8.

Rejections Maintained
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement
13.	The rejection of Claim 19 

	Applicants allege that on the basis of the Peters et al (of record) reference, and the recognition of anti-CD154 antibodies for the treatment of SLE, the disclosure of experimental evidence in the specification with respect to the use of the currently claimed CD154 binding proteins for treatment of SLE is not required to satisfy enablement.
	Response to Arguments
a) The specification is enabling for inhibition of tetanus toxoid immune response, in vivo, using the hu5C8, aglycosyl 5C8, aglycosyl 342, 342 Fab-PEG and 342 DFM-PEG antibody clones. Applicants allege predictability of an entire field of art based on a single reference where the field of art recognizes the empiricism in recombinant antibody therapeutics in general.
The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971)).
“In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work.”
b) Applicants analysis excludes an analysis of the method invention as a whole, where a critical limitation is the administration of “a therapeutically effective amount.” The specification provides limited disclosure for the inventive clones being therapeutic at a proscribed amount under the in vivo test conditions in Example 8 as set forth in the previous Office Action. Namely, and as shown in Figures 19-20, the dosage amounts in are shown to be effective:

    PNG
    media_image1.png
    653
    443
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    408
    473
    media_image2.png
    Greyscale
Most notably, a dosage amount found to be effective for a unviersal treatment of SLE in any subject, in vivo, was not even mentioned much less demonstrated in those data for the clones #381 and #338 in elements (b) and (c) of instant Claim 19. The specification is silent as to what therapeutic endpoint is achievable for the clones #381 and #338 absent additional experimentation in animal model correlates. 
The dosage regimen (time-wise dosing) for each antibody is not commensurate with the scope of a "therapeutically effective amount" having a treatment effect for SLE in any patient, in vivo. (See In Alza Corp. v. Andrx Pharmaceuticals LLC, where the court held that claims construed to cover both osmotic and non-osmotic dosages were invalid for lack of enablement.[25] In this case, the court found that "the quantity of experimentation, lack of guidance in the specification, absence of working embodiments, and breadth of the claims demonstrates that. ... [the] patent specification fails to enable a person of ordinary skill to make and use nonosmotic oral dosage.).
c) Applicants are reminded that the Wands decision does not provide sufficient evidence of the standard of proof needed for a “reasonable” number of working embodiments of an antibody. Specifically, the Court stated “No evidence is presented by either party on how many hybridomas would be viewed by those in the art as requiring undue experimentation to screen.” Wands technology does not encompass therapeutic testing, in vivo, and the unpredictability of the clones being capable of specific binding and treatment effective outcomes is not absent of additional experimentation.
The rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 

14.	The rejection of Claim 19 
	Applicants request that the rejection be held in abeyance is granted. The rejection is maintained.

New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


15.	Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites 
	b) Claim 19 is indefinite and confusing as to whether the language is an intended Markush group for element (a). Element (a) recites “selected from” followed by “or” as intervening between the SEQ ID NOs and is then followed by “and” for the amino acid sequence(s) comprising the variation for the sequences from those of the SEQ ID NOs.
	c) Claim 19 is indefinite and confusing for reciting that each of the VH and VL sequence comprise a given SEQ ID NO. It is inconceivable that a sequence is a SEQ ID NO, per se, rather more properly a sequence is a sequence of SEQ ID NO__.
 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

16.	Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 15 and 17 of U.S. Patent No. 11142794. The reference patent is not afforded safe harbor protection under 35 USC 121 in having no shared continuity with the instant application.  Although the claims at issue are not identical, they are not patentably distinct from each other because each of the methods involves administering an anti-CD154 (anti-CD40L) antibody to treat SLE, in vivo, wherein the percent variation between element (a) of the instant claims for the variable domains comprises from 10-12 substitutions to the extent the antibodies could share sufficient binding activity, in vivo.


19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 12-13, 15 of copending Application No. 17/361,393 (reference application US20210324095). The reference is not afforded safe harbor protection under 35 USC 121 in having no shared continuity with the instant application.  Although the claims at issue are not identical, they are not patentably distinct from each other because each of the methods involves administering an anti-CD154 (anti-CD40L) antibody to treat SLE, in vivo, wherein the percent variation between element (a) of the instant claims for the variable domains comprises from 10-12 substitutions to the extent the antibodies could share sufficient binding activity, in vivo.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
18.	No claims are allowed.                                                                                                                                                             
19.	The following reference is pertinent but not material to the instant claimed invention: US 20180022812 (15/547,223; ABD 7/13/2021; priority to 1/30/2015 which is not effective art against the instant priority date).
20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643